Title: To John Adams from Rodolph Valltravers, 28 February 1793
From: Valltravers, Rodolph
To: Adams, John


				
					Monsieur!
					De Rotterdam, le 28e. Fevrier, 1793
				
				Réferant Votre Excellce. á mes deux précedentes Lettres, écrites depuis ici, (le 10e. Decbre. 1791. par le Capite. Rose, de Georgetown; avec incluse au Génl. Washington; et le 15e. Fevrr. 1792. par la Chloé du Cape. Strang, sous le Couvert de Jn. Churchman, Geographe de Philadelphie;) et qui, j’espére, Vous seront parvenües en leur Tems: Je prends la Liberté de Vous addresser celleci par son Exhibiteur, Monsr. le Chevalier de Limoge, Cavalier militaire trés aimable; Emigré de son Paÿs natal, déchiré tant en dedans, par ses cruelles Factions qu’au déhors, par la Réunion de l’Europe entiére; pour s’opposer á ses fausses Notions de la Liberté et de l’Egalité, destructives de tout Ordre social; ainsi qu’á ses Invasions—spoliantes et meurtriéres. Ce jeune Citoÿen, privé de son Patrimoine, prend son Réfuge au Sein de Votre Azile des Opprimés. Il ambitione l’Honeur de Vous appartenir, come  Membre zélé et fidéle de Votre illustre République; en telle Qualité, qu’Elle jugera ses Talens utiles, tant á l’Etat, qu’á lui même.—Daignés, Monsieur! guider ses prémiers Pas, en l’honorant de votre Protection, et en lui départant vos sages Conseils. Je répons á Votre Excellence, de sa Docilité et de sa Reconnoissance.J’ai vû, avec une Satisfaction sans égale, l’Annonce d’un Ouvrage philosophique et politique, attribué á V.E. tendant á redresser les Erreurs du Sieur Thos. Paÿne; en rendant pas moins, Justice á quelques unes de ses Assertions hardies, mais vraÿes, touchant les Droits de l’Homme.  Faisant un Cas infini de tout ce qui sort de vôtre Plume philanthropique: je tacherai, s’il m’est possible, de m’en procurer un Exemplaire; affin de le publier en francais, et en allemand, et ramener les Esprits de leurs Egaremens.Je laisse au Chévr. de Limoges le Soin d’instruire V.E. des Nouvelles les plus récentes et frappantes de nôtre Continent. Il s’en aquittera avec bien plus de Graces et de Justesse, que moi; et supléera, avec Plaisir, au Défaut des Rélations plus officielles de Mr. Short, absent en Espagne, & de Mr. Dumas, toujour désolé par sa Feme. Je félicite votre Sage République  de sa Réelection judicieuse de S.E. votre digne Principal, et de la Vôtre á la Direction supréme de Ses plus chers Interets! Veuille le Ciel, propice aux Voeux sincéres de la Majorité vertueuse et éclairée de vos Concitoÿens, ainsi qu’a  ceux des Amis de la vraÿe Liberté, veiller á  la Conservation précieuse de vos Jours et de vos Forces réciproques. Persone au Monde ne l’implore avec plus d’ardeur, que / Monsr. / Votre trés devoué admirateur:
				
					R. de Valltravers.
				
				
			